Citation Nr: 1029994	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas




THE ISSUE

Whether there was a timely substantive appeal to the January 2004 
rating decision which granted service connection for bilateral 
defective hearing and assigned a noncompensable evaluation.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to October 1989.  

By rating action in January 2004, the RO, in part, granted 
service connection for bilateral defective hearing and assigned a 
noncompensable evaluation.  A notice of disagreement as to the 
noncompensable evaluation assigned was received in February 2005, 
and a statement of the case was promulgated in February 2006.  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was 
granted by the RO in January 2004, and a noncompensable 
evaluation was assigned; effective from November 1, 1989, the day 
following discharge from service.  

2.  A notice of disagreement was received in February 2005, and a 
statement of the case was issued February 2006.  

3.  A timely substantive appeal for an increased rating for 
bilateral defective hearing was not received within 60 days of 
the February 2006 statement of the case, nor did the Veteran 
request an extension to file a substantive appeal.  


CONCLUSION OF LAW

A timely substantive appeal was not filed to the January 2004 
rating decision which granted service connection and assigned a 
noncompensable evaluation for bilateral defective hearing.  38 
U.S.C.A. §§ 5103A, 7104, 7105(d)(3), 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.202, 20.301(a), 20.302(b), 20.305, 
20.306 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in July 2002, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Concerning the issue of the timeliness of a substantive appeal, 
it should be noted that the Board has the authority to adjudicate 
all jurisdictional matters, such as, the timeliness of a notice 
of disagreement and/or substantive appeal, and may dismiss a 
petition in the absence of a timely-filed appeal.  VAOPGCPREC 9-
99.  As to the jurisdictional issue on appeal, the Board finds 
that the Veteran has been provided all appropriate notice and 
accorded all applicable procedural opportunities to address the 
question.  Moreover, the record reflects that no additional 
efforts to obtain relevant records to assist the Veteran in the 
development of his claim are necessary.  Accordingly, the Board 
finds that VA's duty to assist has been met.  

Timeliness of Substantive Appeal

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate 
review of an RO decision is initiated by a NOD and completed by 
substantive appeal after an SOC is furnished.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  

After an appellant receives the SOC, he or she must file a formal 
appeal within sixty days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.300, 20.302 (2009); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 9, . . . or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2009).  Either the appellant or his representative may file a 
Substantive Appeal.  38 C.F.R. § 20.301(a) (2009).  

Upon request, the time period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (2009).  

In this case, the record shows that the Veteran was notified of 
the January 2004 RO decision that granted service connection and 
assigned a noncompensable evaluation for bilateral defective 
hearing by letter dated in May 2004.  The Veteran was also 
advised of his appellate rights and of the applicable time limits 
for perfecting an appeal.  A NOD was received from the Veteran in 
February 2005, and an SOC was promulgated in February 2006, which 
included an explanation for the denial of his claim and the 
appropriate laws and regulations; a VA Form 9 was enclosed for 
the Veteran's benefit.  The Veteran was advised of the need to 
file a substantive appeal within 60 days of the date of the SOC, 
or within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the issue on appeal, and that 
the appeal would be closed if he did not respond within this 
period.  He was also informed of the process for filing an 
extension of his appeal.  A substantive appeal or any other 
correspondence indicating an intent to perfect an appeal was not 
received from the Veteran until November 9, 2006, nearly nine 
months after the date of the SOC.  

Under the facts set out above, the Veteran had until April 9, 
2006 to file a timely substantive appeal with respect to the RO's 
January 2004 rating decision.  However, a substantive appeal was 
not received, nor did the Veteran request an extension to perfect 
an appeal.  The Board has reviewed the record in this case and 
has not identified any document filed within the requisite period 
that can be construed as a timely substantive appeal for an 
initial compensable evaluation for bilateral defective hearing.  

The evidence reflects that the Veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or within 60 days after the date of 
the SOC, and was also advised of what was required of him if he 
needed more time to do so.  The Veteran did comply with appellate 
procedures to the extent of filing timely a NOD to the denial of 
his claim, but did not comply with the required procedures for 
perfecting his appeal after receipt of the SOC, as instructed in 
the written material that accompanied the SOC in February 2004.  

Finally, the Board finds no merit to the Veteran's assertion that 
he was mislead by a March 2006 letter from VA, that the suspense 
date for filing his substantive appeal had been extended for one 
year.  (See December 2006 NOD).  The letter in question was VA's 
response to a decision by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in Dingess/Hartman, 
19 Vet. App. 473 (2006), concerning VA's duty to assist under 
VCAA.  The letter informed the Veteran, in essence, that under 
the recent Court decision, he had up to one year to submit and 
additional evidence concerning his claim, and that any evidence 
received within one year of the date of the letter would be 
considered part of his current appeal.  However, the letter did 
not suggest or otherwise indicate that the time limit for filing 
his substantive appeal had been extended.  Moreover, VA 
regulations specifically provide that the filing of additional 
evidence after receipt of an NOD does not extend the time limit 
for initiating or completing an appeal.  38 C.F.R. § 20.304 
(2009).  As no exception to the filing of the Veteran's 
substantive appeal apply, there is no legal theory to support the 
Veteran' claim.  38 C.F.R. § 20.302(b).  

The Court has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to assist 
nor the duty to notify provisions of the VCAA are implicated.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

As this appeal requires a strictly legal determination, there is 
no reasonable possibility that further notice or assistance to 
the Veteran would aid in substantiating his claim.  The 
evidentiary record in the matter of timeliness is complete; the 
critical facts are determined by what was already received for 
the record (and when).  

As a timely substantive appeal to the January 2004 rating 
decision was not received by VA, the Veteran's appeal of his 
claim for an initial compensable evaluation for bilateral 
defective hearing was not perfected.  The Board finds no basis 
for otherwise assuming jurisdiction over the issue.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2009).  


ORDER

A timely substantive appeal was not received to the January 2004 
rating decision regarding an initial compensable evaluation for 
bilateral defective hearing, and the appeal is dismissed.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


